The opinion of the majority holds that only physical means for compelling a person to give evidence against himself in a criminal prosecution are forbidden by Chapter I, Art. 10 of the Vermont Constitution. I am not in accord with this view.
In Holt v. United States, 218 U.S. 245, 252-3, 31 S. Ct. 2, 6,54 L ed 1021, 1030, 20 Ann Cas 1138, Mr. Justice Holmes said: "But the prohibition of compelling a man in a criminal court to be a witness against himself is a prohibition of the use of physical or moral compulsion to extort communication from him * * *". He referred, of course, to the Fifth Amendment of the Federal *Page 113 
Constitution, but the language therein used, "nor shall any person * * * be compelled in any Criminal Case to be a witness against himself", is the same in meaning as the corresponding phraseology of the Constitution of this State, "nor can he be compelled to give evidence against himself".
I construe this provision of our Constitution to forbid compulsion of any kind, moral as well as physical, which may cause a respondent against his will to give evidence as a witness in a prosecution against him for a criminal offense. Moral compulsion can be just as strong and just as hard to resist as physical compulsion. The statute here in question, (P. L. 2383, as amended by No. 52 of the Acts of 1935), which gives a respondent the privilege of testifying, if he so elects, and then, because he stands upon his constitutional right of silence, permits the court and prosecuting counsel to comment thereon and the jury to draw an inference adverse to him imposes upon him a moral compulsion of the most direct nature to give evidence in order to escape the consequence of a reliance upon the protection which the constitution affords him, and this is so whether he be innocent or guilty. I believe the act to be a negation of one of the safeguards provided by the fundamental law for every person who may be placed on trial for crime.
It is quite beside the point to attempt an analogy between the procedure authorized by this statute and the admissibility of testimony as to a respondent's silence when placed under arrest and before trial, or of evidence obtained by an unlawful search, or of the unfavorable inference that may be drawn where a respondent fails to produce a material witness peculiarly available to him. We are not dealing with a rule of evidence but with a Constitutional prohibition.
Nor can the statute be justified on the ground that juries observe that a respondent does not testify, and, knowing that he has the right to do so if he wishes, inevitably infer that he cannot truthfully deny or explain the evidence against him. This argument does not appeal to me. It amounts to saying that because juries do not respect a respondent's constitutional rights such lack of respect might as well receive legislative blessing. Furthermore I do not accept the premise. Before its amendment P. L. 2383 required that juries be instructed that the refusal of a respondent *Page 114 
to testify must not be considered by them as evidence against him. It cannot be assumed that this admonition was not given due weight and attention by those to whom it was addressed.
I am of opinion that the judgment of the trial court should be reversed.